 



CHANTICLEER HOLDINGS, INC.



2014 STOCK INCENTIVE PLAN

 

Restricted Stock Unit Agreement



(Employees)

 

THIS AGREEMENT (together with Schedule A attached hereto, this “Agreement”),
made effective the 16th day of November 2018 between Chanticleer Holdings, Inc.,
a Delaware corporation (the “Corporation”), and Frederick L. Glick, an Employee
of the Corporation or an Affiliate (the “Participant”).

 

R E C I T A L S

 

In furtherance of the purposes of the Chanticleer Holdings, Inc. 2014 Stock
Incentive Plan, as it may be hereafter amended (the “Plan”), and in
consideration of the services of the Participant and such other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Corporation and the Participant hereby agree as follows:

 

1. Incorporation of Plan. The rights and duties of the Corporation and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan and the Employment Agreement between
Participant and the Corporation dated November 16, 2018 (“Employment
Agreement”), copies of which are delivered herewith or have been previously
provided to the Participant, and the terms of which are incorporated herein by
reference. In the event of any conflict between the provisions in the Agreement
and those of the Plan or Employment Agreement, the provisions of the Plan and
Employment Agreement shall govern. Unless otherwise defined herein, capitalized
terms in this Agreement shall have the same definitions as set forth in the
Plan.

 

2. Grant of Restricted Stock Units “RSUs”. The Corporation has granted to you on
the Award Date an Award of RSUs as designated herein subject to the terms,
conditions, and restrictions set forth in this Agreement, the Plan, the
Employment Agreement and Schedule A. Each RSU shall represent the conditional
right to receive, upon settlement of the RSU, one share of Chanticleer Holdings
Inc. common stock, $0.0001 par value per share (each a “Share”), subject to any
tax withholding as described in Section 3. The purpose of such Award is to
motivate and retain you as an employee of the Corporation, to encourage you to
continue to give your best efforts for the Corporation’s future success, and to
increase your proprietary interest in the Corporation. Except as may be required
by law, you are not required to make any payment (other than payments for taxes
pursuant to Section 3 hereof) or provide any consideration other than the
rendering of future services to the Corporation or a subsidiary of the
Corporation.

 

3. Collection of Withholding Taxes. Regardless of any action the Corporation
takes with respect to any or all income tax (including U.S. federal, state and
local tax and/or non-U.S. tax), social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by Participant is and remains Participant’s responsibility and that the
Corporation (a) makes no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the RSUs, including
the award of the RSUs, the vesting of the RSUs, the issuance of sShares in
settlement of the RSUs, the subsequent sale of Shares and the receipt of any
dividends; and (b) does not commit to structure the terms of the Award or any
aspect of the RSUs to reduce or eliminate Participant’s liability for
Tax-Related Items. Prior to the relevant taxable event, Participant will pay or
make adequate arrangements satisfactory to the Corporation to satisfy all
withholding obligations for Tax Related Items of the Corporation. In this
regard, Participant authorizes the Corporation to instruct the broker whom it
has selected for this purpose to sell a number of Shares to be issued upon the
vesting of the RSUs to meet the withholding obligation for Tax-Related Items.
Such sales shall be effected at the prevailing market price on the 1st or 2nd
Trading Day following the date that the RSUs vest. Participant acknowledges that
the proceeds of any such sale may not be sufficient to satisfy Participant’s
withholding obligation for Tax-Related Items. To the extent the proceeds from
such sale are insufficient to cover the Tax-Related Items, the Corporation may
in its discretion (a) withhold the balance of all applicable Tax-Related Items
legally payable by Participant from Participant’s wages or other cash
compensation paid to Participant by the Corporation and/or (b) withhold in
Shares of Common Stock, provided that the Corporation only withholds an amount
of Shares not in excess of the amount necessary to satisfy the minimum
withholding amount. If the Corporation satisfies the obligation for Tax-Related
Items by withholding a number of Shares as described above, Participant will be
deemed to have been issued the full number of Shares subject to the award of
RSUs, notwithstanding that a number of the Shares is held back solely for the
purpose of paying the Tax-Related Items due as a result of the vesting of the
RSUs. Finally, Participant must pay to the Corporation any amount of Tax-Related
Items that the Corporation may be required to withhold as a result of
Participant’s award of the RSUs, vesting of the RSUs, or the issuance of Shares
in settlement of vested RSUs that cannot be satisfied by the means previously
described. The Corporation may refuse to deliver the Shares to Participant if
Participant fails to comply with his obligations in connection with the
Tax-Related Items as described in this subsection.

 

1

 

 

4. Effect of Change in Control.

 

(a) Notwithstanding any other provision of the Plan to the contrary, and except
as may be otherwise provided in the Employment Agreement or required under Code
Section 409A, related regulations or other guidance, in the event of a Change in
Control (as defined in Section 4(c) herein), the RSUs, if outstanding as of the
date of such Change in Control, shall become fully vested, whether or not then
otherwise vested.

 

(b) For the purposes herein, except as may be otherwise required in order to
comply with Code Section 409A, a “Change in Control” shall be deemed to have
occurred on the earliest of the following dates:

 

(i) The date any entity or person shall have become the beneficial owner of, or
shall have obtained voting control over, fifty percent (50%) or more of the
outstanding Common Stock of the Corporation;

 

(ii) The date the shareholders of the Corporation approve a definitive agreement
(A) to merge or consolidate the Corporation with or into another corporation or
other business entity (each, a “corporation”), in which the Corporation is not
the continuing or surviving corporation or pursuant to which any shares of
Common Stock of the Corporation would be converted into cash, securities or
other property of another corporation, in each case other than a merger or
consolidation of the Corporation in which the holders of Common Stock
immediately prior to the merger or consolidation continue to own immediately
after the merger or consolidation at least fifty percent (50%) of the Common
Stock, or, if the Corporation is not the surviving corporation, the common stock
(or other voting securities) of the surviving corporation; provided, however,
that if consummation of such merger or consolidation is subject to the approval
of federal, state or other regulatory authorities, then, unless the
Administrator determines otherwise, a “Change in Control” shall not be deemed to
occur until the later of the date of shareholder approval of such merger or
consolidation or the date of final regulatory approval of such merger or
consolidation; or (B) to sell or otherwise dispose of all or substantially all
the assets of the Corporation; or

 

2

 

 

(iii) The date there shall have been a change in a majority of the Board of
Directors of the Corporation within a 12-month period unless the nomination for
election by the Corporation’s shareholders of each new Director was approved by
the vote of two-thirds of the members of the Board (or a committee of the Board,
if nominations are approved by a Board committee rather than the Board) then
still in office who were in office at the beginning of the 12-month period.

 

(c) Notwithstanding the foregoing, a Change in Control shall not be deemed to
have occurred in the event the Corporation forms a holding company as a result
of which the holders of the Corporation’s voting securities immediately prior to
the transaction hold, in approximately the same relative proportions as they
held prior to the transaction, substantially all of the voting securities of a
holding company owning all of the Corporation’s voting securities after the
completion of the transaction.

 

(For the purposes herein, the term “person” shall mean any individual,
corporation, partnership, group, association or other person, as such term is
defined in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, other than
the Corporation, a subsidiary of the Corporation or any employee benefit plan(s)
sponsored or maintained by the Corporation or any subsidiary thereof, and the
term “beneficial owner” shall have the meaning given the term in Rule 13d-3
under the Exchange Act.)

 

The Administrator shall have full and final authority, in its discretion, to
determine whether a Change in Control of the Corporation has occurred pursuant
to the above definition, the date of the occurrence of such Change in Control
and any incidental matters relating thereto.

 

5. Termination of Employment. Except as may be otherwise provided in the
Employment Agreement, RSUs that have not vested will be forfeited if an Employee
has not been an Employee continuously since the date of the Award, subject to
the following:

 

(a) The employment relationship of the Participant shall be treated as
continuing intact for any period that the Participant is on military or sick
leave or other bona fide leave of absence, provided that the period of such
leave does not exceed three months, or, if longer, as long as the Participant’s
right to reemployment is guaranteed either by statute or by contract. The
employment relationship of the Participant shall also be treated as continuing
intact while the Participant is not in active service because of Disability. The
Administrator shall have sole authority to determine whether the Participant has
incurred a Disability, and, if applicable, the Participant’s Termination Date.

 

(b) If the employment of the Participant is terminated for Cause, the RSUs that
have not vested will be forfeited on the Termination Date, as determined by the
Administrator. For the purposes of the Agreement, “Cause” shall mean, the
Participant’s termination of employment or service resulting from his (i)
termination for “cause” as defined under the Participant’s employment,
consulting or other agreement with the Corporation or an Affiliate, if any, or
(ii) if the Participant has not entered into any such employment, consulting or
other agreement (or if any such agreement does not address the effect of a
“cause” termination), then the Participant’s termination shall be for “Cause” if
termination results due to the Participant’s (A) dishonesty; (B) refusal to
perform his duties for the Corporation or continued failure to perform his
duties to the Corporation in a manner acceptable to the Corporation, as
determined by the Administrator or its designee; (C) engaging in fraudulent
conduct; or (D) engaging in conduct that could be materially damaging to the
Corporation without a reasonable good faith belief that such conduct was in the
best interest of the Corporation.

 

3

 

 

6. No Right of Continued Employment or Service; Forfeiture of Award. Neither the
Plan, the grant of the RSUs nor any other action related to the Plan shall
confer upon the Participant any right to continue in the employment or service
of the Corporation or an Affiliate or to interfere in any way with the right of
the Corporation or an Affiliate to terminate the Participant’s employment or
service at any time. Except as otherwise expressly provided in the Plan,
Employment Agreement or this Agreement or as determined by the Administrator,
all rights of the Participant with respect to the RSUs shall terminate upon
termination of the Participant’s employment or service.

 

7. Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of the Corporation with respect to the
grant of the RSUs or any related rights, and the Participant hereby waives any
rights or claims related to any such statements, representations or agreements.
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective executors, administrators, next-of-kin,
successors and assigns. This Agreement does not supersede or amend any
non-competition agreement, non-solicitation agreement, employment agreement,
consulting agreement or any other similar agreement between the Participant and
the Corporation, including, but not limited to, any restrictive covenants
contained in such agreements.

 

8. Representations and Warranties of Participant. The Participant represents and
warrants to the Corporation that:

 

(a) Agrees to Terms of the Plan and Agreement. The Participant has received a
copy of the Plan, has read and understands the terms of the Plan and this
Agreement, and agrees to be bound by their terms and conditions.

 

(b) Access to Information. The Participant has had access to all information
regarding the Corporation and its present and prospective business, assets,
liabilities and financial condition that the Participant reasonably considers
important in making a decision to acquire the Shares subject to the RSUs, and
the Participant has had ample opportunity to ask questions of, and to receive
answers from, the Corporation’s representatives concerning such matters and this
investment.

 

(c) Understanding of Risks. The Participant is fully aware of: (i) the
speculative nature of the investment in the Shares; (ii) the financial hazards
involved in investment in the Shares; (iii) the lack of liquidity of the Shares
subject to the RSUs and the restrictions on transferability of the Shares; (iv)
the qualifications and backgrounds of the management of the Corporation; and (v)
the tax consequences of investment in the Shares. The Participant is capable of
evaluating the merits and risks of this investment, has the ability to protect
his own interests in this transaction and is financially capable of bearing a
total loss from this investment.

 

4

 

 

(d) Restrictions on Transfer. Participants agrees not to sell any Shares of
Common Stock he receives under this Agreement at a time when applicable laws,
regulations, Corporation trading policies (including the Corporation’s Insider
Trading Policy) or an agreement between the Corporation and its underwriters
prohibit a sale. This restriction will apply as long as Participant’s employment
continues and for such period of time after the termination of Participant’s
employment as the Corporation and its counsel reasonable determine or as may be
required by applicable law.

 

(e) Tax Consequences. The Corporation has made no warranties or representations
to the Participant with respect to the tax treatment and consequences (including
but not limited to income tax consequences) related to the transactions
contemplated by this Agreement, and the Participant is in no manner relying on
the Corporation or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon settlement of the RSUs, and upon the sale of the Shares
obtained upon settlement of the RSUs, and that the Participant should consult a
tax advisor prior to such exercise or disposition. The Participant acknowledges
that he has been advised that he should consult with his own attorney,
accountant and/or tax advisor regarding the decision to enter into this
Agreement and the consequences thereof. The Participant also acknowledges that
the Corporation has no responsibility to take or refrain from taking any actions
in order to achieve a certain tax result for the Participant.

 

9. Compliance with Applicable Laws, Rules and Regulations. The Corporation may
impose such restrictions on the RSUs, the Shares and any other benefits
underlying the RSUs as it may deem advisable, including without limitation
restrictions under the federal securities laws, the requirements of any stock
exchange or similar organization and any blue sky, state or foreign securities
laws applicable to such securities. Notwithstanding any other provision in the
Plan or the Agreement to the contrary, the Corporation shall not be obligated to
issue, deliver or transfer shares of Common Stock, make any other distribution
of benefits under the Plan, or take any other action, unless such delivery,
distribution or action is in compliance with Applicable Laws (including but not
limited to the requirements of the Securities Act). The Corporation may cause a
restrictive legend to be placed on any certificate issued pursuant to the RSUs
hereunder in such form as may be prescribed from time to time by Applicable Laws
or as may be advised by legal counsel.

 

10. Changes in Status. Unless the Administrator determines otherwise, the RSUs
shall not be affected by any change in the terms, conditions or status of the
Participant’s employment or service, provided that the Participant continues to
be an employee of, or in service to, the Corporation or an Affiliate.

 

11. Governing Law; Jurisdiction. Except as otherwise provided in the Plan, this
Agreement shall be construed and enforced according to the laws of the State of
Delaware, without regard to the principles of conflicts of laws, and in
accordance with applicable federal laws of the United States. Each party agrees
and submits to the exclusive jurisdiction of the state and federal courts
sitting in Mecklenburg County, North Carolina, in any action or proceeding
arising out of or relating to this Agreement and agree that all claims in
respect of the action or proceeding may be heard and determined in any such
court.

 

5

 

 

12. Amendment and Termination; Waiver. Subject to the terms of the Plan, this
Agreement may be amended, altered and/or terminated at any time by the
Administrator; provided, however, that any such amendment, alteration or
termination of the RSUs shall not, without the consent of the Participant,
materially adversely affect the rights of the Participant with respect to the
RSUs. Notwithstanding the foregoing, the Administrator shall have unilateral
authority to amend the Plan and this Agreement (without Participant consent and
without shareholder approval, unless such approval is required by Applicable
Laws) to the extent necessary to comply with Applicable Laws or changes to
Applicable Laws (including but not limited to Code Section 409A and Code Section
422 or related regulations or other guidance and federal securities laws). The
Administrator shall have unilateral authority to make adjustments to the terms
and conditions of the RSUs in recognition of unusual or nonrecurring events
affecting the Corporation or any Affiliate, or the financial statements of the
Corporation or any Affiliate, or of changes in accounting principles, if the
Administrator determines that such adjustments are appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan or necessary or appropriate to comply with
applicable accounting principles. The waiver by the Corporation of a breach of
any provision of the Agreement by the Participant shall not operate or be
construed as a waiver of any subsequent breach by the Participant.

 

13. No Rights as a Shareholder and Adjustments for Changes in Capital and
Corporate Structure. The Participant and his legal representatives, legatees,
distributees or transferees shall not be deemed to be the holder of any Shares
subject to the RSUs and shall not have any rights of a shareholder unless and
until certificates for such Shares have been issued and delivered to him or
them. The RSUs are not Dividend Equivalent Awards under the Plan. The RSUs
granted hereunder shall be subject to the provisions of Section 5(d) of the Plan
relating to adjustments for recapitalizations, reclassifications and other
changes in the Corporation’s corporate structure and for material corporate
transactions. Withholding. The Participant acknowledges that the Corporation
shall require the Participant to pay the Corporation in cash the amount of any
tax or other amount required by any governmental authority to be withheld and
paid over by the Corporation to such authority for the account of the
Participant, and the Participant agrees, as a condition to the grant of the RSUs
and delivery of the Shares, to satisfy such obligations. Notwithstanding the
foregoing, the Administrator may establish procedures to permit the Participant
to satisfy such obligations in whole or in part, and any other local, state,
federal or foreign income tax obligations relating to the RSUs, by electing (the
“election”) to have the Corporation withhold shares of Common Stock from the
Shares to which the Participant is entitled. The number of shares to be withheld
shall have a Fair Market Value as of the date that the amount of tax to be
withheld is determined as nearly equal as possible to (but not exceeding) the
amount of such obligations being satisfied. Each election must be made in
writing to the Administrator in accordance with election procedures established
by the Administrator.

 

14. Administration. The authority to construe and interpret this Agreement and
the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of the Agreement by
the Administrator and any decision made by it with respect to the Agreement
shall be final and binding.

 

15. Notices. Except as may be otherwise provided by the Plan or determined by
the Administrator, any written notices provided for in this Agreement or the
Plan shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailed but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Corporation’s records, or if to the Corporation, at the Corporation’s principal
office.

 

6

 

 

16. Severability. If any provision of the Agreement shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.

 

17. Notice of Disposition. To the extent that the RSUs is designated as an
Incentive RSUs, if Shares of Common Stock acquired upon exercise of the RSUs are
disposed of within two years following the date of grant or one year following
the transfer of such Shares to the Participant upon exercise, the Participant
shall, promptly following such disposition, notify the Corporation in writing of
the date and terms of such disposition and provide such other information
regarding the disposition as the Administrator may reasonably require.

 

18. Right of Offset. Notwithstanding any other provision of the Plan or the
Agreement, the Corporation may reduce the amount of any payment otherwise
payable to or on behalf of the Participant by the amount of any obligation of
the Participant to the Corporation, and the Participant shall be deemed to have
consented to such reduction.

 

19. Cash Settlement. Notwithstanding any provision of the Plan or this Agreement
to the contrary, the Administrator may (subject to any requirements imposed
under Code Section 409A, related regulations or other guidance) cause the RSUs
(or portion thereof) to be cancelled in consideration of an alternative award or
cash payment of an equivalent cash value, as determined by the Administrator in
its sole discretion, made to the Participant.

 

20. Counterparts; Further Instruments. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

 

[Signature Page to Follow]

 

7

 

 

IN WITNESS WHEREOF, this Agreement has been executed in behalf of the
Corporation and by the Participant effective as of the day and year first above
written.

 

  CHANTICLEER HOLDINGS, INC.       By: /s/ Michael D. Pruitt     Michael D.
Pruitt, CEO

 

Attest:                 Kathi Fath, Secretary     [Corporate Seal]    

 

  PARTICIPANT                         By:        

 

8

 

 

CHANTICLEER HOLDINGS, INC.



2014 STOCK INCENTIVE PLAN



 

Restricted Stock Unit Agreement

 

(Employees)

 

SCHEDULE A



 

Employee:   Frederick L. Glick       Award Date:   November 16, 2018      
Number granted:   30,000 RSUs       Schedule for Time-related Vesting and
Settlement  

10,000 RSUs vest on the Grant Date

 

Except as provided under the Agreement, 20,000 RSUs vest as to one-eighth of the
underlying Shares in eight quarterly installments on the first day of each
fiscal quarter during Executive’s continued employment with the Corporation
commencing January 1, 2019

      Settlement:   RSUs granted hereunder that have vested will be settled by
delivery of one share of the Corporation’s Common Stock for each RSU being
settled. Settlement of RSUs shall occur at the applicable vesting date.

 

A-1

 



 